LaNdis, Judge:
The merchandise covered by the protests listed in schedule “A,” annexed hereto and made a part hereof, consists of various articles produced in the Soviet Zone of Germany.
Counsel for the parties herein have submitted these cases for decision on the following stipulation:
IT IS HEBEBY STIPULATED AND AGEEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed SL (Examiner’s Initials) by Examiner Samuel Lacher (Examiner’s Name) on the invoices covered by the protests enumerated on Schedule “A” *158attached hereto and made a part hereof assessed with duty at 70% ad valorem under Par. 212 of the Tariff Act of 1980, consist of vases designated as items D.S. 122 and D.S. 123 on the invoices, the same in all material respects as the vases designated D.S. 122 and D.S. 123, involved in The Keepnews Co., Inc. v. United States, C.D. 2569, wherein the Court held that said merchandise was dutiable at 20% ad valorem under Par. 1547 (a) of the Tariff Act of 1930.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2569 be incorporated herein and that the protests be submitted on this Stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting the stipulation as an agreed statement of facts and on authority of the decision cited therein, we find that the items, marked with the letter “A” and initialed SL by Examiner Samuel Lacher on the invoices, are properly dutiable at the rate of 20 per centum ad valorem under paragraph 1547 (a) of the Tariff Act of 1930, as “Works of art * * * statuary, sculptures, or copies, replicas, or reproductions thereof, valued at not less than $2.50.”
To the extent indicated the specified claim in these protests is sustained ; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be rendered accordingly.